Title: To Alexander Hamilton from William Hull, 21 November 1799
From: Hull, William
To: Hamilton, Alexander


          
            Sir—
            Newton 21st. Novembr. 1799.
          
          Major Walker of the 14th. Regt. informs me, he is desirous of an appointment, as one of the Inspectors. Major Walker has served a number of Years as a Brigadier General in the Division of Militia which I command.
          His conduct, during his connection with me, endeared him to me, both as an Officer and a man—He is really a most excellent Officer, and a worthy Man—In my Opinion he is exceedingly well calculated for the Office I have mentioned.
          When you become acquainted with him, I am confident you will perceive his Merit, and I take the liberty of recommending him to your patronage,
          I am with the highest respect Your most obedt. Servt.
          
            William Hull
          
          Major Genl. Hamilton
        